EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8, line 1, please change “the positions” to --positions--.
Claim 8, line 2, please change “the positions” to --positions--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 7, the prior art of record does not disclose or suggest a filter device including a push member fixed to a core member, a movable first tube proximal to the push member, a movable second tube distal of the push member, a third tube movable along the first tube, in combination with the other claimed elements. The closest prior art includes White et al. (US 2007/0185525A1) which discloses a filter having an opening at the proximal end and three movable tubes, however, there is no motivation to combine prior art to modify the filter of White et al. with the claimed push member and the placement and positions of first, second and third tubes with respect to a restriction member and second wires. Prior art such as Mujkanovic (US 2010/0010534A1) and Gerther et al. (US 5,954,745) disclose two first wires and two second wires but no motivation to modify the filter to include the other claimed elements. WasDyke et al. (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771